                                         Case 3:20-cv-04136-MMC Document 143 Filed 09/30/20 Page 1 of 8




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KYKO GLOBAL, INC., et al.,                    Case No. 20-cv-04136-MMC
                                                         Plaintiffs,
                                  8
                                                                                       ORDER GRANTING DEFENDANT'S
                                                   v.                                  MOTION TO DISMISS; DISMISSING
                                  9
                                                                                       FIRST AMENDED COMPLAINT WITH
                                  10     OMKAR BHONGIR,                                LEAVE TO AMEND
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Omkar Bhongir's ("Bhongir") Motion, filed August 27,

                                  14   2020, "to Dismiss First Amended Complaint." Plaintiffs Kyko Global, Inc. and Kyko

                                  15   Global GmbH (collectively, "Kyko") have filed opposition, to which Bhongir has replied.

                                  16   Having read and considered the papers filed in support of and in opposition to the motion,

                                  17   the Court rules as follows.1

                                  18                                         BACKGROUND

                                  19          In the First Amended Complaint ("FAC"), Kyko alleges that, from 2005 to 2009,

                                  20   Bhongir "served as a Director" of Prithvi Information Solutions Ltd. ("Prithvi"). (See FAC

                                  21   ¶¶ 12, 21.) According to Kyko, "Bhongir, along with other Prithvi executives and

                                  22   directors, created fake and phony accounts receivable on Prithvi's books and records," 2

                                  23   which "fake and phony accounts receivable" Kyko refers to as the "Five Fake Customers"

                                  24

                                  25          1
                                                  By order filed September 25, 2020, the Court took the matter under submission.
                                  26          2
                                                Kyko alleges, in the alternative, that Bhongir (1) "provided assistance" to others
                                  27   who created the assertedly fake and phony accounts receivable, (2) "knew of their
                                       existence and failed to prevent them from being disseminated," or (3) "failed to discover
                                  28   their existence before they were disseminated." (See FAC ¶¶ 35-37.)
                                         Case 3:20-cv-04136-MMC Document 143 Filed 09/30/20 Page 2 of 8




                                  1    and "Additional Fake Customers." (See FAC ¶¶ 31, 32, 34.)3 Subsequently, on a date

                                  2    not disclosed in the FAC, but after Bhongir was no longer a Director, Prithvi allegedly

                                  3    "transmitted the Five Fake Customers to induce Kyko to enter into a loan factoring

                                  4    agreement" (see FAC ¶ 52), and, in November 2011, Kyko, believing the Five Fake

                                  5    Customers "to actually be legitimate," entered into the agreement (see FAC ¶¶ 54, 134).4

                                  6           Kyko alleges that, although payments to Kyko were initially made, "the Five Fake

                                  7    Customers subsequently stopped making payment under the Factoring Agreement."

                                  8    (See FAC ¶¶ 56-57.) Kyko further alleges that, "[t]o continue its ruse, Prithvi supplied

                                  9    Kyko with the Additional Fake Customers with the intent to not have Kyko declare a

                                  10   default." (See FAC ¶ 58.) According to Kyko, it "discovered" the "scheme" in March

                                  11   2013 (see FAC ¶ 60, 62), and, in June 2013, filed in the Western District of Washington a

                                  12   lawsuit against Prithvi and "others," although not Bhongir, and obtained a judgment in the
Northern District of California
 United States District Court




                                  13   amount of $134,318,640 plus interest (see FAC ¶¶ 63, 70, 72).

                                  14          In the instant action, initially filed February 14, 2017, in the Western District of

                                  15   Pennsylvania, Kyko asserts against Bhongir nine Counts, titled, respectively, "Fraud,"

                                  16   "Fraudulent Concealment," "Fraud by Omission," "Aiding and Abetting Fraud," "Aiding

                                  17   and Abetting Conversion," "Negligence," "Negligent Misrepresentation," "Breach of

                                  18   Fiduciary Duty," and "Aiding and Abetting Breach of Fiduciary Duty."

                                  19                                           DISCUSSION

                                  20          In his motion to dismiss, Bhongir argues that each of the nine Counts is barred by

                                  21   the applicable statute of limitations, and, in the alternative, that Kyko fails to allege

                                  22

                                  23          3
                                                Kyko alleges that the names of the "Five Fake Customers" were "chosen to
                                  24   closely resemble legitimate entities conducting business under almost identical names"
                                       (see FAC ¶ 33), and that the "Additional Fake Customers" were "other non-existent
                                  25   customers" (see FAC ¶ 34).
                                              4
                                  26           Under the agreement, "Prithvi would identify certain of its customer accounts
                                       receivable for [its] services and would authorize direct payment on those customer
                                  27   accounts receivable to be made to Kyko in exchange for a portion of the amount
                                       outstanding from its customers to be paid immediately by Kyko." (See FAC ¶ 55.) In
                                  28   other words, Prithvi essentially sold the receivables to Kyko at a discount.

                                                                                      2
                                         Case 3:20-cv-04136-MMC Document 143 Filed 09/30/20 Page 3 of 8




                                  1    sufficient facts to state a cognizable claim.

                                  2    A. Statute of Limitations

                                  3           Bhongir argues that, under California law, each of Kyko's claims is time-barred.

                                  4           At the outset, the Court addresses Kyko's argument that Pennsylvania law applies

                                  5    to Counts VIII and IX, alleging, respectively, "Breach of Fiduciary Duty and "Aiding and

                                  6    Abetting Breach of Fiduciary Duty."5 As the Court has diversity jurisdiction over the

                                  7    above-titled action (see FAC ¶¶ 1-3, 6), and as Kyko's initial complaint was transferred

                                  8    from the Western District of Pennsylvania to the Northern District of California for lack of

                                  9    personal jurisdiction (see Order, filed June 15, 2020 (Doc. No. 115-1)), the "substantive

                                  10   law" of California, "including its choice of law rules," applies. See Nelson v. International

                                  11   Paint Co., 716 F.2d 640, 643 (9th Cir. 1983) (holding, where case is transferred "to cure a

                                  12   lack of personal jurisdiction in the district where the case was first brought," the "laws of
Northern District of California
 United States District Court




                                  13   the transferee state" apply). The Court next considers whether, under California's choice

                                  14   of law rules, the California statute of limitations or the Pennsylvania statute of limitations

                                  15   applies to Kyko's breach of fiduciary duty claims.

                                  16          Under California law, where a conflict exists between the laws of two jurisdictions,

                                  17   but only one of those jurisdictions has an interest in having its laws applied to the issue in

                                  18   question, the court applies the law of that jurisdiction. See id. at 644. Kyko identifies no

                                  19   conflict between California and Pennsylvania law as to the statute of limitations

                                  20   applicable to breach of fiduciary duty claims. See Bernhard v. Harrah's Club, 16 Cal. 3d

                                  21   313, 317-18 (1976) (holding party seeking to "invoke the law" of non-forum state has

                                  22   burden to demonstrate other state's law applies). Even if the laws of the two states differ

                                  23   in some manner, however, "[o]nly California has an interest in having its statute of

                                  24   limitations applied" where, as here, "the forum is in California, and the only defendant is a

                                  25   California resident." See Nelson, 716 F.2d at 645; (see also FAC ¶ 3 (alleging "Bhongir

                                  26   is a California citizen")). Consequently, the Court finds California's statute of limitations

                                  27
                                              5
                                  28              There is no dispute that California law applies to Counts I-VII.

                                                                                       3
                                         Case 3:20-cv-04136-MMC Document 143 Filed 09/30/20 Page 4 of 8




                                  1    applies to the breach of fiduciary duty claims.

                                  2           The Court next considers whether the claims in the FAC are barred by California's

                                  3    statute of limitations.

                                  4           Under California law, fraud claims are subject to a three-year statute of limitations,

                                  5    see Cal. Civ. Proc. Code § 338(d), conversion claims are subject to a three-year statute

                                  6    of limitations, see Cal. Civ. Proc. Code § 338(c), negligence claims are subject to a two-

                                  7    year statute of limitations, see Cal. Civ. Proc. Code § 335.1, and breach of fiduciary duty

                                  8    claims are subject to a four-year statute of limitations, see Cal. Civ. Proc. Code § 343;

                                  9    Thomson v. Canyon, 198 Cal. App. 4th 594, 606 (2011), with the exception that where a

                                  10   breach of fiduciary claim is based on fraud, it is subject to a three-year statute of

                                  11   limitations, see id. at 607.

                                  12          Here, each of Kyko's claims is based on the theory that Bhongir is, in some
Northern District of California
 United States District Court




                                  13   manner, responsible for Kyko's having been fraudulently induced by Prithvi to enter into

                                  14   the factoring agreement, which, as noted, occurred in November 2011. (See FAC

                                  15   ¶ 54.) Bhongir contends Kyko's claims against him accrued in March 2013, the month in

                                  16   which Kyko alleges it learned the "Five Fake Customers" and "Additional Fake

                                  17   Customers" were "bogus and illegitimate." (See FAC ¶ 60.) Kyko contends its claims

                                  18   against Bhongir did not accrue until March 2015, the month in which it alleges "evidence

                                  19   emerged that showed Bhongir's involvement" in the scheme. (See FAC ¶ 71.)

                                  20          As noted, however, Kyko's initial complaint against Bhongir was filed on February

                                  21   14, 2017, less than four years after March 2013. Consequently, even under Bhongir's

                                  22   theory of accrual, Kyko's breach of fiduciary duty claims are not time-barred unless those

                                  23   claims are based on fraud. The Court thus turns to the allegations underlying Counts VIII

                                  24   and IX.

                                  25          Count VIII, by which Kyko asserts a claim that Bhongir allegedly breached his

                                  26   fiduciary duties to Kyko, is based on two different theories: (1) "intentional[ ]" conduct

                                  27   (see FAC ¶ 169), i.e., Bhongir's allegedly having created or assisted others in creating

                                  28   the fictitious accounts receivable, with the intent "to induce lenders to loan money to
                                                                                     4
                                         Case 3:20-cv-04136-MMC Document 143 Filed 09/30/20 Page 5 of 8




                                  1    Prithvi" (see FAC ¶¶ 31-35); and (2) "negligent[ ]" conduct (see FAC ¶ 169), i.e.,

                                  2    Bhongir's alleged "fail[ure] to discover" that others had created fictitious accounts

                                  3    receivable and "fail[ure] to take action to have the [fictitious accounts receivable]

                                  4    withdrawn after they were publicly transmitted and directly transmitted to third-parties"

                                  5    such as Kyko (see FAC ¶¶ 36, 42). Although the first of these two alternatives is, in

                                  6    essence, based on an allegation of fraud, and, consequently, is subject to a three-year

                                  7    statute of limitations, the second pleads a claim of negligence, and, consequently, is

                                  8    subject to a four-year statute of limitations. Count IX, by which Kyko asserts a claim that

                                  9    Bhongir aided and abetted Prithvi in Prithvi's alleged breach of its fiduciary duty to Kyko,

                                  10   is, like the first of the above two alternative claims, based on a theory of fraud, as it is

                                  11   wholly premised on the allegation that Bhongir "assisted" other executives and directors

                                  12   in creating the above-referenced fictitious accounts receivable (see FAC ¶ 177), and,
Northern District of California
 United States District Court




                                  13   consequently, is subject to a three-year statute of limitations. Accordingly, with the

                                  14   exception of Kyko's claim that Bhongir negligently breached his fiduciary duty, the

                                  15   question remains as to whether Kyko's breach of fiduciary claim and other claims are

                                  16   time-barred.

                                  17          Under California law, "the statute of limitations begins to run when the plaintiff

                                  18   suspects or should suspect that [its] injury was caused by wrongdoing, that someone has

                                  19   done something wrong to [it]." See Bernson v. Browning-Ferris Industries, 7 Cal. 4th 926,

                                  20   932 (1994) (internal quotation and citation omitted). "[I]ignorance of the identity of the

                                  21   defendants is not essential to a claim and therefore will not toll the statute." Id. Here,

                                  22   Kyko alleges it knew, in March 2013, it had been injured as a result of its reliance on the

                                  23   "Five Fake Customers" and "Additional Fake Customers," and the claims asserted

                                  24   against Bhongir in the instant action are wholly based on that injury. Under such

                                  25   circumstances, Kyko's claims against Bhongir all accrued in March 2013, and, other than

                                  26   the one claim identified above, are, in the absence of an exception, time-barred.

                                  27          Relying on a theory of fraudulent concealment, Kyko cites, as one such exception,

                                  28   equitable estoppel. Under California law, "a defendant may be equitably estopped from
                                                                                      5
                                         Case 3:20-cv-04136-MMC Document 143 Filed 09/30/20 Page 6 of 8




                                  1    asserting the statute of limitations when, as the result of intentional concealment, the

                                  2    plaintiff is unable to discover the defendant's actual identity." See id. at 936. The rule of

                                  3    equitable estoppel includes, however, "the requirement that the plaintiff exercise

                                  4    reasonable diligence" in attempting to learn the defendant's identity. See id. For

                                  5    example, "[w]here the identity of at least one defendant is known, . . . the plaintiff must

                                  6    avail [itself] of the opportunity to file a timely complaint naming Doe defendants and take

                                  7    discovery." See id. at 937. Moreover, at the pleading stage, a plaintiff seeking to rely on

                                  8    fraudulent concealment "must plead with particularity the circumstances surrounding the

                                  9    concealment and state facts showing [its] due diligence in trying to uncover the facts."

                                  10   See Rutledge v. Boston Woven Hose & Rubber Co., 576 F.2d 248, 250 (9th Cir. 1978).

                                  11          Here, Kyko alleges that, on an undisclosed date, "Bhongir undertook action to hide

                                  12   and conceal his role with the Five Fake Customers and Additional Fake Customers by,
Northern District of California
 United States District Court




                                  13   without limitation, destroying, removing, and concealing documents" or, "alternatively,"

                                  14   that he "directed Prithvi's executives and other directors to destroy evidence and

                                  15   otherwise undertake action to hide and conceal his role with the Five Fake Customers

                                  16   and Additional Fake Customers." (See FAC ¶¶ 48-49.) Such allegations are insufficient

                                  17   to plead with particularity the circumstances surrounding the concealment. See

                                  18   Rutledge, 576 F.2d at 250 (holding a plaintiff "cannot rely upon conclusory statements to

                                  19   avoid the bar of limitations").

                                  20          As to due diligence, although Kyko alleges it discovered "Bhongir's involvement

                                  21   with the Five Fake Customers and Additional Fake Customers" in "March 2015 when

                                  22   evidence emerged that showed Bhongir's involvement" (see FAC ¶ 71), it fails to allege

                                  23   what facts it uncovered in March 2015, and, more importantly, why it could not have

                                  24   uncovered that information earlier. Further, in 2013, as noted, Kyko filed a lawsuit

                                  25   against Prithvi and others in the Western District of Washington. Although Kyko alleges

                                  26   "Bhongir was not made a party to the Washington federal litigation because Kyko

                                  27   believed that the Washington federal court lacked personal jurisdiction over Bhongir" (see

                                  28   FAC ¶ 72), Kyko fails to allege the basis for such belief, nor does it allege why, after
                                                                                     6
                                         Case 3:20-cv-04136-MMC Document 143 Filed 09/30/20 Page 7 of 8




                                  1    learning of Bhongir's involvement in the scheme, Kyko waited approximately two years to

                                  2    file the instant action, and, in addition, did so in a district that found it lacked personal

                                  3    jurisdiction over him.

                                  4           Accordingly, other than its claim based on negligent breach of fiduciary duty,

                                  5    Kyko's claims against Bhongir are subject to dismissal as time-barred.

                                  6    B. Negligent Breach of Fiduciary Duty

                                  7           As discussed above, the only claim not time-barred is Kyko's claim that Bhongir

                                  8    negligently breached his alleged fiduciary duties to Kyko, specifically, its claim that

                                  9    Bhongir, while a director, "failed to discover" that others had created fictitious accounts

                                  10   receivable (see FAC ¶ 37), and that, following his resignation, he "failed to take action" to

                                  11   have those fictitious accounts "withdrawn" after they were "transmitted" to "third-parties"

                                  12   (see FAC ¶ 41). Bhongir argues that the FAC lacks any facts to support a finding that he
Northern District of California
 United States District Court




                                  13   owed a fiduciary duty to Kyko.

                                  14          In response, Kyko points to its allegations that it is a "creditor" of Prithvi and that

                                  15   Prithvi was "insolvent" when the "Five Fake Customers and Additional Fake Customers"

                                  16   were created, as well as when Kyko entered into the factoring agreement (see FAC

                                  17   ¶¶ 166-67), which allegations, Kyko argues, are sufficient to support a finding that

                                  18   Bhongir owed it a fiduciary duty.

                                  19          Under California law, the "general rule" is that a director owes "no duty . . . to

                                  20   creditors." See Berg & Berg Enterprises, LLC v. Boyle, 178 Cal. App. 4th 1020, 1039

                                  21   (2009).6 A limited exception to the general rules exists, however, when the corporation is

                                  22   insolvent. Specifically, although "there is no broad, paramount fiduciary duty of care or

                                  23   loyalty that directors of an insolvent corporation owe the corporation's creditors solely

                                  24   because of a state of insolvency," see id. at 1041, directors of an insolvent corporation do

                                  25   owe creditors a fiduciary duty not to engage in "actions that divert, dissipate, or unduly

                                  26
                                              6
                                  27            Although, in its FAC, Kyko alleges "the law of Pennsylvania applies" to its breach
                                       of fiduciary duty claims (see FAC ¶ 165; see also FAC ¶ 173), Kyko fails to make any
                                  28   argument, or otherwise support such allegation.

                                                                                       7
                                         Case 3:20-cv-04136-MMC Document 143 Filed 09/30/20 Page 8 of 8




                                  1    risk corporate assets that might otherwise be used to pay creditors," such as "acts that

                                  2    involve self-dealing or the preferential treatment of creditors." See id.

                                  3           Here, however, Kyko fails to plead any facts to support its conclusory allegation

                                  4    that Prithvi was, at the relevant times, "insolvent" (see FAC ¶ 167); see also Ashcroft v.

                                  5    Iqbal, 556 U.S. 662, 678 (2009) (holding courts "are not bound to accept as true a legal

                                  6    conclusion couched as a factual allegation") (internal quotation and citation omitted), nor

                                  7    has Kyko alleged any facts from which it can be inferred that Bhongir was involved in

                                  8    self-dealing, or that his alleged failures to act involved the diversion or dissipation of

                                  9    corporate assets.

                                  10          Accordingly, to the extent Count VIII is based on a theory of negligence, it is

                                  11   subject to dismissal for failure to allege sufficient facts to state a cognizable claim.

                                  12                                           CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons stated, Bhongir's motion to dismiss is hereby GRANTED, and the

                                  14   FAC is hereby DISMISSED. If Kyko wishes to amend to cure the deficiencies identified

                                  15   above, it shall file a Second Amended Complaint no later than October 23, 2020. In any

                                  16   such amended pleading, however, Kyko shall not add new claims for relief or defendants,

                                  17   unless Kyko first obtains leave of court. See Fed. R. Civ. P. 15(a)(2).

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: September 30, 2020
                                                                                                 MAXINE M. CHESNEY
                                  21                                                             United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      8
